Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants’ request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed May 07, 2021, to make the instant application special was granted on June 28, 2021. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on January 12, 2022. Claims 1-12 and 16-33 are currently pending. Claims 1, 2, 6-12, 24-27 have been amended and claims 32-33 have been added by Applicants’ amendment filed on 1/12/2022. No claims were canceled by Applicants’ amendment filed on  1/12/2022. 
Therefore, claims 1-12 and 16-33 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Improper Markush Grouping Rejection
In view of Applicants’ amendment of claims 9 and 26, the rejection of claims 9 and 26   on the judicially-created basis that it contains an improper Markush grouping of alternatives, has been withdrawn. 
                                          Claim Rejections - 35 USC § 103

De Risi et  al., discloses steps (i) and (ii) of claims 1 and 2. Essentially, De Risi et  al., teaches a method for depleting abundant sequences by hybridization (DASH) comprising targeting regions that are present at a disproportionately high copy number in a given next-generation sequencing library, reading on a pool of starting oligonucleotides, and cleaving a plurality of target sequences in an adaptor-tagged sequencing library by using population of reprogrammed nucleic acid-directed endonucleases,  e.g, sgRNA in conjunction with Cas9, wherein the sgRNA comprising a 20 nucleotide hybridization domain forms a complex with matching sequences to be cleaved by Cas9. The  sgRNA comprising a 20 nucleotide hybridization domain reads on the one or more sense or antisense strands of the invention identified  as a catcher in claims 1 and 2. 
Moreover, De Risi et  al., teaches “non-specifically amplifying the library after step (a), thereby amplifying fragments that have not been cleaved in step (a)”(paragraph [0007].
However, claims 1 and 2 are interpreted as requiring amplification of the reduced pool of starting nucleic acid sequences comprising  from 5' to 3': (i) a promoter segment, (ii) a random segment and (iii) a binding element, where hybridization of the 3’ binding element of the nucleic acid sequences to the same random sequence domain of a single stranded DNA scaffold 
In contrast, De Risi et  al., discloses adaptor sequences of  50 to 120 bases (paragraph [0045]) at the 5’ and  3’ end of the nucleotide sequences of a given next-generation sequencing library that are used for amplification which results in amplification of fragments that have not been cleaved by the endonuclease [“Only non-targeted regions that have intact adaptors on both ends of the same molecule are subsequently amplified and represented in the final sequencing library’ (paragraph [0011]). 
Therefore, De Risi et  al., does not teach steps (iii) of claims 1 and 2. 
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1-12 and 16-31 remain  rejected and new claims 32-33 are under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 1(i) has been amended to recite “hybridizing a pool of starting oligonucleotides comprising a promoter segment, a random segment as target specific sequence and a binding segment wherein the binding is complementary to at least a portion of a scaffold sequence for interaction with a single-guide RNA (sgRNA)-guided nucleic acid-binding protein and one or more antisense catcher oligonucleotides ”. Claim 1(i) is indefinite for several reasons: (a) it is unclear whether the pool of starting oligonucleotides comprise separate promoter 
Claim 1)(i) is indefinite in its recitation of “the target specific sequence” in line 10. There is not proper antecedent bases for “the target specific sequence” in the claim. 
Claim 1(iii) is indefinite in its recitation of “hybridizing a portion of scaffold oligonucleotides to a binding segment of the starting oligonucleotides and performing DNA extension reaction”, because it is unclear as to the portion or portions of the scaffold oligonucleotides and binding segment of the starting oligonucleotides that are encompassed by the claim. The practitioner in the art would readily understand that hybridization of requires single stranded DNA (ssDNA) which hybridizes to a target ssDNA (Southern blotting) or RNA (northern blotting) immobilized on a membrane or in situ (Hybridization probe – Wikipedia; pp. 1-4; downloaded 1/24/2022). Furthermore, the practitioner in the art would readily understand that a DNA extension reaction requires a stretch of unpaired nucleotides at the end of a DNA molecule as a template for a PCR reaction. As such the metes and bounds of the claim are indefinite. 

Claim 1, step (iii) is indefinite in its recitation of “followed by DNA starting transcription from the promoter segment of the starting nucleotides”. The practitioner in the art would readily understand that for a promoter to start transcription of a DNA sequence, the promoter has to be functionally linked to the transcribed DNA sequence, usually in a 5’ to 3’ orientation. However, it is unclear what DNA is transcribed from the promoter. Note that the specification teaches at paragraph [0095] DNA extension after hybridization of the scaffold oligonucleotide  with the binding segment of the reduced pool of starting oligonucleotides, wherein the starting oligonucleotides comprise from 5' to 3': (i) promoter segment, (ii) random segment and (iii) biding element for scaffold sequence (page 16, lines 28-32). The hybridization step followed by DNA extension generates a double stranded DNA molecule. The Specification also discloses a reduced pool of starting single stranded DNA oligonucleotides (13) which hybridize to the single stranded DNA scaffold oligonucleotide (2)  through the binding segment (4) for a DNA extension reaction (23) to generate a double stranded DNA molecule (24) “comprising a promoter segment, a random segment as target specific sequence and said sgRNA scaffold functionality in one entity” (page 19, line 15), which is subsequently transcribed into an RNA molecule via the promoter segment (2) to yield a target-specific sgRNA which can be used for CRISPR/Cas activities (page 28, line 14). 
Claim 1, step (iii) is also indefinite in its recitation of “a portion of scaffold oligonucleotide” in line 18. The claim already recites in lines 6-7 “to at least a portion of the 
Claim 1 (iv) is indefinite its recitation of “ the pool of sgRNAs obtained in step (iii)” there is not proper antecedent bases for “ the pool of sgRNAs obtained in step (iii)”.
Claim 1 (iv) is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. It is not apparent as to under what structural or functional parameters the pool of sgRNAs obtained in step (iii) is used to cleave a mixture of polynucleotides from a sample using a sgRNA-guided nucleic acid binding protein, other than using the DNA binding Cas protein; e.g, the synthetic gRNAs comprising a random sequence which is hybridizes to matching random sequence of a mixture of polynucleotides of a test sample, which are cleaved with the CRISPR/Cas system.
Independent claim 2, is rejected for the same reasons of indefiniteness set forth for claim 1 above. 
In addition claim 2(iii) is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. It is not apparent as to under what structural or functional parameters hybridizing a portion of scaffold oligonucleotides to the binding segment of the starting oligonucleotides and performing DNA extension reaction followed by DNA transcription from the promoter segment of the starting oligonucleotides is indicative of “preparing a pool of target-irrelevant sgRNAs with said reduced pool”. The claim requires a reference to which the target-irrelevant sgRNAs are relative to; e.g, to the random segment that forms a complex with the sense or antisense strand catcher oligonucleotide.

Note that the Specification at page 32, lines 12-15 states “Typically, due to the use of a random target sequence for the sgRNA preparation, polynucleotide molecules comprising a matching random sequence are cleaved with the CRSIPR/Cas system”[emphasis added]

In claims 1 and 2 a random sequence of the starting oligonucleotide for the generation a reduced sgRNA preparation forms a complex with a matching random sequence comprising a tag (e.g, sense or antisense strand) and reducing the pool of starting oligonucleotides is made by binding of the tag complex to a cognate interactor and not with the CRSIPR/Cas system.
Claim 2(iii) is also indefinite in its recitation of “removing a portion of scaffold oligonucleotides” in line 18. The claim already recites in lines 6-7 “to at least a portion of the scaffold sequence”. Thus it is unclear whether the portion of scaffold oligonucleotides recited in line 18 is the same one recited in lines 6-7 or a different one. As such the metes and bounds of the claim are indefinite. 
Claims 3-12,16-19 and 32-33are indefinite insofar as they depend from claim 1.
Claims 20-31 are indefinite insofar as they depend from claim 2.
Response to Applicants’ Arguments as they apply to rejection of claims 1-12 and 16-33 under 35 USC § 112, second paragraph
	At pages 8-9 of the remarks filed on 1/12/2022, Applicants essentially argue that: 1) “The structure of the starting oligonucleotides in claims 1 and 2 would be clear to those of skill in the art when the claims are read in light of the application. See application, from 13, line 21, to page 14, line 23; from page 17, line 1, to page 19, line 24; and in Figures 1 and 2.”, 2) “Applicant also notes that by removing the complexes, step (ii) of claims 1 and 2 produces a reduced pool of starting oligonucleotides, not starting sgRNA, as stated by the Office on pages 5 and 7.” 3) “Related to target-irrelevant sgRNAs of claim 2, both the preamble and the last step of claim 2 recite obtaining/preparing a pool of target-irrelevant sgRNAs. A pool of target-irrelevant sgRNAs does not recognize the target polynucleotide and allows obtaining an enriched population of the target polynucleotide. Application, at 12, lines 3-6, and at 32, lines 16-21, and Figure 2. The pool of target-irrelevant sgRNAs has been depleted of target-relevant sequences trough steps (i) and (ii) of claim 2.” Applicants’ arguments have been respectfully considered but have not been found persuasive. 
Regarding 1), the claims as written do not require any particular order of the claimed domains of the starting oligonucleotides. In fact, the claimed domains of the starting oligonucleotides are not required to be part of the same nucleic acid molecule. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the starting oligonucleotides comprise from 5' to 3': (i) 
Regarding 2), to  the extent that the structures of the sgRNA and starting oligonucleotides are not clearly defined in claims 1 and 2, a sgRNA can broadly but reasonable be interpreted as a starting oligonucleotide.
Regarding 3), the claims as written do not require a target polynucleotide. Claim 2 requires a random segment as target specific sequence and a sense or antisense strand catcher oligonucleotide, wherein the random segments form complexes with the  a sense or antisense strand catcher oligonucleotide. 
The Application, at 12, lines 3-6, cited by applicants, states:
“The form and content of the target polynucleotide is typically reflected by the content,
sequence and number of catcher oligonucleotides as used in the methods of the present invention.”

And at page 32, lines 16-21, cited by applicants, states:
“Polynucleotide molecules which comprise a target specific sequence, which is not recognized by the sgRNAs in the pool of sgRNAs since these molecules have been removed via the hybridization with the catcher oligonucleotide as described above, will not be cleaved and accordingly have a larger size.”

Accordingly, Applicants’ contention that the pool of target-irrelevant sgRNAs has been depleted of target-relevant sequences trough steps (i) and (ii) of claim 2, is not on point because claim 2 steps (i) and (ii) does not recite “target-relevant sequences’.

Conclusion
Claims 1-12 and 16-33 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633